PER CURIAM.
Judgment was entered in favor of defendant Schneiderman for costs. After the original taxation of costs by the clerk, an order to show cause was served on this defendant why the judgment for costs in favor of defendants and against the plaintiff should not be set aside and vacated and the plaintiff should not have a new trial. Thereafter, and 19 days after the clerk’s taxation, the court which passed upon this order signed an order which denied the motion in so far as it was for a new trial, but which ordered that the taxation of costs by the clerk taxing $15 in favor of this defendant “be and the same hereby is reviewed, and upon such review such taxation of costs is hereby vacated and set aside.” Thisi review of taxation was not in accord with the provision of section 171 of the Municipal Court Code, which provides that “within ten days the clerk’s taxation may be reviewed by the court upon 2 day’s notice.” In this case the 10 days had expired. The review of taxation cannot be supported in the guise of a motion to amend a judgment.
Order reversed, and judgment for defendant for $15 costs reinstated, with $10 costs to appellant.